Citation Nr: 0733604	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-03 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity prior 
to March 27, 2007 and 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity prior 
to March 27, 2007 and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from January 1969 to August 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded in August 2006 for procedural and 
evidentiary considerations, and that the action requested in 
the remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.


FINDINGS OF FACT

1.  The veteran's incomplete paralysis of the left lower 
extremity is manifested by symptoms of not more than moderate 
incomplete paralysis of the superficial peroneal or tibial 
nerves prior to March 27, 2007, complete paralysis is not 
shown at any time.

2.  The veteran's incomplete paralysis of the right lower 
extremity is manifested by symptoms of not more than moderate 
incomplete paralysis of the superficial peroneal or tibial 
nerves prior to March 27, 2007, complete paralysis is not 
shown at any time.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
March 27, 2007, and in excess of 20 percent after March 27, 
2007, have not been shown.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8522, 8523, 8525 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
March 27, 2007, and in excess of 20 percent after March 27, 
2007, have not been shown.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8522, 8523, 8525 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
sufficiently advised of the evidence needed to substantiate 
his claims.

First, following the Board's remand in August 2006, a 
September 2006 letter advised the veteran of the evidence 
necessary to substantiate his claims for increased rating, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter 
also advised the veteran of the bases for assigning effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the September 2006 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
reports or records that have not been obtained or that are 
not adequately addressed by documents contained in the claims 
file.  The veteran has also not indicated any intention to 
provide any additional evidence in support of his claims.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required as to 
these claims under the VCAA.


II.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Peripheral Neuropathy of the Left and Right Lower 
Extremities Prior to March 27, 2007 and 20 Percent Thereafter 

Background

The history of the veteran's right and left lower extremity 
disorders shows that service connection for peripheral 
neuropathy of the right and left lower extremity was granted 
in a November 2002 rating decision, with 10 percent ratings 
assigned for each disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8522, effective from October 2002.  

November 2002 VA peripheral nerves examination revealed that 
the veteran's complaints included leg cramping, and numbness 
and paresthesias in his feet.  The veteran's numbness and 
paresthesias was reportedly intermittent and could occur at 
any time during the day.  He particularly noticed it at 
night, and the symptoms were predominantly symmetric, but 
somewhat greater on the left than the right.  The symptoms 
would bother him most when his feet were kept in a sustained 
posture, such as for driving.  Physical examination revealed 
that deep tendon reflexes were 2 bilaterally in the knees and 
ankles.  The plantar responses were downgoing bilaterally, 
and on sensation testing, he had decreased light touch and 
temperature in the toes to the midfoot bilaterally.  Gait was 
described as normal and the veteran was able to walk on his 
toes and heels.  The diagnosis was peripheral neuropathy.  
The examiner commented that the veteran had complaints and 
sensory findings consistent with a mild peripheral neuropathy 
that was likely related to his diabetes.  The abnormalities 
in the modalities of temperature and light touch with normal 
position sense, vibration, and deep tendon reflexes were 
found to suggest that the process may be affecting small 
nerve fibers greater than the large nerve fibers.  The 
veteran was to be scheduled for an electromyogram (EMG).  The 
examiner suspected that these studies may be negative in the 
setting of predominantly small fiber neuropathy since they 
largely assess large fiber functions.  

A November 2002 EMG/nerve conduction study included 
preliminary neurological examination that revealed deep 
tendon reflexes of 2+ at the knees and 1+ at the ankles.  On 
sensory evaluation, sharp sensation was intact except it was 
diminished over the entire left foot.  Nerve conduction 
studies were noted to sample the right and left tibial motor 
nerves and peroneal motor nerves.  The right sensory sural 
and left sensory sural antidromic latencies at the ankles 
were also obtained.  The right tibia motor nerve latency at 
the ankle was delayed and the amplitude was normal.  The 
nerve conduction velocity was borderline normal.  Right 
peroneal motor nerve latency at the ankle was normal and the 
amplitude was normal.  The distal and proximal nerve 
conduction velocities were normal.  The left tibial motor 
nerve latency at the ankle was delayed and the amplitude was 
decreased.  The nerve conduction velocity was delayed.  The 
left peroneal motor nerve latency at the ankle was normal and 
the amplitude was decreased.  The distal nerve conduction 
velocity was found to be borderline normal and the proximal 
nerve conduction velocity across the knee was borderline 
normal.  The impression was electrical findings for a mild to 
moderate polyneuropathy, etiology, diabetes mellitus, and no 
electrical findings for a localized acute lumbar 
radiculopathy.

VA neurological disorders examination on March 27, 2007, 
revealed that the veteran's peripheral neuropathy stocking 
dysesthesia had significantly worsened since his last 
evaluation in 2002.  His paresthesia at his feet had 
reportedly increased to the point that his feet were numb and 
accompanied by a painful "tight" sensation below the knees, 
especially below the ankles.  The dysesthesia below the knees 
kept the veteran from sleeping at least every other night, 
and prohibited continuous sleep.  The loss of the lower leg 
sensation had also [a]ffected his balance, giving him a 
chronic sense of disequilibrium.  His walking on a level 
surface was now limited to approximately a block before his 
calves and feet painfully cramped, and a flight of stairs 
reportedly had the same effect.  Neurological examination 
confirmed the progression of his peripheral neuropathy to a 
severe state.  The examiner commented that he had generalized 
hypo-reflexia (trace knee reflexes) with graded mid calf 
sensory levels to sharp (i.e., anesthesia to sharp below the 
mid calves), a severe decrease in 128 Hertz vibration 
perception at his great toes, and perception of position 
sense at his great toes only with large scale excursions.  It 
was noted that the veteran could not tandem gait.  


Rating Criteria and Analysis

The Board has carefully reviewed the evidence of record and 
first notes that since there is no evidence that that the 
veteran's lower extremity nerve disabilities involve either 
the popliteal or sciatic nerves, the nerve damage criteria 
most analogous to the veteran's left and right lower 
extremity disorders would be Diagnostic Code 8522 (used by 
the RO), relating to the superficial peroneal, or Diagnostic 
Codes 8523 and 8525, relating to the anterior and posterior 
tibial nerves.  Under each of these Diagnostic Codes, a 10 
percent rating is provided for moderate incomplete paralysis 
and a 20 percent rating is provided for severe incomplete 
paralysis.  For the highest rating of 30 percent, complete 
paralysis must be shown, and this is clearly not demonstrated 
by the results from the March 27, 2007 VA neurological 
examination.  Thus, there is no basis to assign a rating in 
excess of 20 percent for either the left or right lower 
extremity after March 27, 2007.  Consequently, the only 
remaining issue for current appellate consideration is 
whether there is any basis to assign 20 percent ratings for 
the veteran's left and right lower extremity incomplete nerve 
paralysis prior to March 27, 2007.

The Board's review of the relevant medical evidence prior to 
March 27, 2007 does not reveal symptoms of severe superficial 
peroneal or posterior tibial nerve impairment.  More 
specifically, November 2002 EMG/nerve conduction studies 
revealed that while the left peroneal nerve latency 
demonstrated some decreased amplitude, additional findings 
for this nerve and the right peroneal were otherwise normal 
or borderline normal.  In addition, although left tibial 
motor nerve latency at the ankle was noted to be delayed, 
amplitude decreased, and nerve conduction delayed, and right 
tibia motor nerve latency at the ankle was found to be 
delayed, amplitude at the right tibial nerve was found to be 
normal and nerve conduction velocity was borderline normal.  
Moreover, the impression by both the EMG/nerve conduction 
study examiner and the VA examiner who conducted the 
veteran's overall VA neurological examination in November 
2002 was electrical findings for a mild to moderate 
polyneuropathy.  Therefore, the Board finds that prior to 
March 27, 2007, the evidence when viewed in its totality is 
also against entitlement to a rating in excess of 10 percent 
for incomplete nerve paralysis of either the left or right 
lower extremity.  


ORDER

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity prior to 
March 27, 2007 and 20 percent thereafter is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity prior to 
March 27, 2007 and 20 percent thereafter is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


